DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 9-10, 12-13, 16, 20-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “a location determining circuit configured to determine, based on the received wireless signal, a location of the wireless sensor, an angle of arrival of the received wireless signal, a signal strength of the received wireless signal, and a distance from the wireless sensor to the image capturing device; and a mode circuit configured to alter an image capture rate of the recording circuit based on the determined location of the wireless sensor, the angle of arrival of the received wireless signal, the signal strength of the received wireless signal, and the distance from the wireless sensor to the image capturing device, wherein the mode circuit is configured to alter the image capture rate of the recording circuit from a video rate to a still-photo rate, based on the determined location of the wireless sensor, the angle of arrival of the received wireless signal, the signal strength of the received wireless signal, and the distance from the wireless sensor to the image capturing device,” which are features not disclosed by prior art of record.
Claims 5, 9-10, 12-13 depend on claim 1 either directly or indirectly thus are allowable over prior art of record at least by virtue of dependency.

Claims 20-22 and 24 depend on claim 1 either directly or indirectly thus are allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HUNG Q DANG/Primary Examiner, Art Unit 2484